Case: 11-60116     Document: 00511856685         Page: 1     Date Filed: 05/15/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 15, 2012

                                       No. 11-60116                        Lyle W. Cayce
                                                                                Clerk

RENEE SUMMERS AKERS,

                                                  Plaintiff - Appellee
v.

HINDS COMMUNITY COLLEGE,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:08-CV-161


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is reversed and the case is dismissed for
the following reasons.
        The plaintiff, Renee Akers, was a popular instructor, primarily of courses
on economics, for 24 years until the Fall semester in 2006. She blames the
college for ending her teaching that subject, and the jury has found in her favor.
Ms. Akers’ damages and the several complaints about her treatment are the



        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60116     Document: 00511856685    Page: 2   Date Filed: 05/15/2012



                                 No. 11-60116

consequence of her belief that the termination of her teaching this subject was
caused by the college in retaliation for her participation in a 2002 lawsuit.
      This belief is unwarranted and contrary to the undisputed facts that the
requirement of the accrediting Southern Association of Colleges and Schools was
that a teacher of economics be required to have had 18 semester hours of
graduate study in that subject. Akers had only six hours. That 18 hour
requirement was stated in 2001 in the Association’s publication on principles of
accreditation.     As the accreditation process began for Hinds College the
requirement became a serious problem. The vice-president told the faculty at
its convocation in January of 2006 that the teachers who lacked the hours of
credit would have to take courses to meet the required standard. They could do
that at the college with tuition borne by the college while teaching their other
courses. More than 20 instructors were listed as failing the required credit in
the subjects being taught. In February of 2006 when the department chair
spoke to Akers about this problem and her lack of qualification to teach
economics under Association rules, she refused to accept it as her problem. With
her long and successful experience teaching economics and the accreditation
having been awarded in prior years, she denied the necessity to change and
made no application to take the college’s invitation to take courses for more
hours of credit. She blamed the department chair for being unethical and unfair
for not allowing her to teach economics. The vice-president wrote in March of
2007 to remind the economics instructors of the availability of reimbursement
for courses to increase their credits. Not until December of 2007 did Akers
request that reimbursement to take 12 hours in the Spring.           The college
president denied permission because the load was too great. Akers filed this
lawsuit in 2008.
      This record leaves no question about the responsibility for Akers having
to stop teaching economics. It was not the doing of the college because their

                                       2
   Case: 11-60116    Document: 00511856685      Page: 3   Date Filed: 05/15/2012



                                  No. 11-60116

word always was that she was qualified to do that. The Association insisted on
the hours of graduate study. The college had to accede, and Akers was not
treated differently from all of the other instructors with this problem.
      Akers also claims that her denial to be chair of the Business
Administration Department was motivated by retaliation for her being named
as a witness in the lawsuit that a co-instructor filed against the college in 2002.
Three people filed for this position and William Ashley was selected. Ashley was
working on a Ph.D. degree in community college leadership, had taught in
several colleges and also had managerial experience as an athletic coach. Akers
shows only her longer teaching hours and the personal belief of her superiority.
No juror could reasonably regard her as clearly better qualified for the position
with added administrative responsibility. The retaliation claim is denied. See
Moss v. BMC Software, 610 F.3d 917, 923-26 (5th Cir. 2010).
      Ashley’s promotion was approved in May of 2006 by the vice-president and
president of the college. The nomination was made by Dean Kelly, and Kelly
was a potential witness in the 2002 discrimination suit. That suit was settled
and never tried. Kelly testified that he had no knowledge that Akers was to be
an adverse witness until he was told by the lawyer in the current case. Although
the jury did not have to believe Kelly, there is no other evidence regarding
Kelly’s knowledge or enmity by Kelly or any other against Akers as a result of
the 2002 lawsuit.
      It follows that Akers could not prove a causal connection between her
listing as a protected prospective witness in the earlier lawsuit and any adverse
employment action by the college. The district court should have granted
defendant’s motion for judgment as a matter of law at the close of the evidence
since there was no legally sufficient evidentiary basis for a reasonable jury to




                                        3
   Case: 11-60116   Document: 00511856685     Page: 4   Date Filed: 05/15/2012



                                 No. 11-60116

find for Ms. Akers. Fed. R. Civ. P. 50(a); Bryant v. Compass Group, 413 F.3d 471
(5th Cir. 2005).
      REVERSED and CASE DISMISSED.




                                       4